DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 8 and 14-16 in the amendment filed on 8/11/2022. Claims 1-17 are currently pending in the present application.

Response to Arguments
Applicant's arguments filed on 8/11/2022 with respect to the claims 1-17 have been fully considered but they are not persuasive. The Examiner respectfully traverses the Applicant’s arguments.

	Regarding to the Applicant’s Arguments:
With respect to the Applicant’s argument asserted, on pages 6-8 of the Remarks regarding to the Double Patenting rejection in the last office action that the claims 1 and 6 of the present application and the claims 1 and 6 of US Patent number 10,846,347 B2 are patentably distinct. The Applicant respectfully requested for a clarification of a non-statutory double patenting rejection.
     In response to the Applicant’s argument, the Examiner respectfully disagrees and clearly addresses that claims 1 and 6 of the present application rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 6 of US Patent number 10,846,347 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 and 6 of US Patent number 10,846,347 B2 contain every element of claims 1 and 6 of the present application respectively and as such anticipate claims 1 and 6 of the present application as below.

	As per claim 1 of the present application, 10,846,347 B2 discloses A method of cataloging youth sport programs, as (see e.g., Col. 16 lines 36-37: as “A method of cataloging youth sport programs”) comprising:
	analyzing youth sports program data collected from a plurality of different data sources on the Internet, as (see e.g., Col. 16 lines 38-41: as youth sports program data collected from a plurality of different data sources on the Internet) to identify a plurality of youth sport programs, as (see e.g., Col. 16 lines 44-45: as “analyzing the collected and stored youth sports program data to identify a plurality of youth sport programs”) the analyzing including classifying the collected youth sport program data to determine related youth sport program data, as (see e.g., Col. 16 lines 47-50: as “classifying the collected youth sport program data, the classifying including filtering and analyzing the collected data to determine a subset of related youth sport program data”) and verifying one or more respective youth sport programs using the related youth sport program data; as (see e.g., Col. 16 lines 51-52: as “verifying the respective youth sport programs using the subset of related youth sport program data”).
	producing a validated youth sport program profile for at least some verified youth sport programs, the validated youth sport program profile including a plurality of program specific parameters for the respective verified youth sport program, the program specific parameters including one or more of a name, a sport type, a location, or one or more contact data for the respective verified youth sport program; and as (see e.g., Col. 16 lines 53-61: as “producing a validated youth sport program profile for at least some verified youth sport programs, the validated youth sport program profile including a plurality of program specific parameters for the respective verified youth sport program, the program specific parameters including one or more of a current name of the youth sport program, a sport type of the youth sport program, a location of the youth sport program, or one or more contact data for the youth sport program”).
	publishing the one or more validated youth sport program profiles in a web-based application accessible over the Internet, as (see e.g., Col. 16 lines 62-64: as “publishing the one or more validated youth sport program profiles in a web-based application accessible over the Internet”).
	
	As per claim 6 of the present application, 10,846,347 B2 discloses A method of cataloging youth sport programs, as (see e.g., Col. 17 lines 18-19: as “A method of cataloging youth sport programs”) comprising:
	analyzing youth sport program data collected from a plurality of different data sources on the Internet, as (see e.g., Col. 17 lines 20-22: as youth sports program data collected from searching of the Internet) to identify a plurality of youth sport programs, the identification of each said youth sport program including determining a plurality of program specific parameters for the respective youth sport program, the program specific parameters including one or more of a name, a sport type, a location, or one or more contact data for the respective identified youth sport program; as (see e.g., Col. 17 lines 25-34: as “analyzing the collected youth sport program data to identify a plurality of youth sport programs, the identification of each said youth sport program including determining a plurality of program specific parameters for the respective youth sport program, the program specific parameters including one or more of a current name of the youth sport program, a sport type of the youth sport program, a location of the youth sport program, or one or more contact data for the youth sport program;
	analyzing the collected data associated with the identified youth sport program to determine a value for each of a plurality of standardized parameters for the identified youth sport program; as (see e.g., Col. 17 lines 35-38: as “analyzing the collected data associated with the identified youth sport program to determine a value for each of a plurality of standardized parameters for the identified youth sport program”).
	populating a youth sport program profile for each identified youth sport program with the plurality of program specific parameters for that said youth sport program and the respective value for each of the plurality of standardized parameters for that said youth sport program; and as (see e.g., Col. 17 lines 39-44: as “populating a youth sport program profile for each identified youth sport program with the plurality of program specific parameters for that said youth sport program and the respective value for each of the plurality of standardized parameters for that said youth sport program”).
	publishing the populated youth sport program profiles in a web-based application accessible over the Internet, as (see e.g., Col. 17 lines 45-46: as “publishing the populated youth sport program profiles in a web-based application accessible over the Internet”).

	Accordingly, the double patenting rejection as discussed in the last office action is hereby maintained in this office action.

With respect to the Applicant’s argument asserted, on pages 9-11 of the Remarks regarding to the rejections of the claims 1, 6 and 14 under 35 U.S.C. § 112(b) that different paragraphs in the Applicant’s instant specification clearly describe the classification process, the validation process, and the process of value determination. Therefore, the Applicant respectfully has requested to withdrawn the rejections under the 35 U.S.C. § 112(b) of the claims 1, 6 and 14.
     In response to the Applicant’s argument, the Examiner respectfully disagrees and notes that the different paragraphs in view of the Applicant’s instant specification upon which the Applicant relies are not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claim 6 provides no standard for defining the scope of the “value”, an “objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite”. See MPEP 2173.05(b)(IV). Accordingly, the rejections of the claims 1, 6 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are hereby maintained in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6 of the U.S. Patent number 10,846,347 B2 contain every element of claims 1 and 6 of the instant application respectively and as such anticipate(s) claims 1 and 6 of the instant application.
Initially, it should be noted that the instant application and the U.S. Patent number 10,846,347 B2 have the same inventive entities. The inventor and/or assignee for the U.S. Patent and the instant application are David Staub, Dan Conte and Armando Braun as the inventors; and Tipevo, LLC as the assignee.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1 and 14, the claims recite “classifying the collected youth sport program data to determine a subset of related youth sport program data” which renders the claims indefinite. The claims provide no guidance as to how the step “classifying” is to be accomplished; and how “a subset of related youth sport program data” is to be determined and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.
	
	As per claims 1 and 14, the claims recite “producing a validated youth sport program profile” which renders the claims indefinite. The claims provide no guidance as base on what condition and how in order to validate and then produce “a youth sport program profile”. There appear to be missing essential elements. Clarification is respectfully required.
	
	As per claim 6, the claim recites “analyzing the collected data associated with the identified youth sport program to determine a value for each of a plurality of standardized parameters for the identified youth sport program” which renders the claims indefinite. The claims provide no guidance as to how “a value” is to be recognized and/or identified as such. There appear to be missing essential elements. Clarification is respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph; and a Terminal Disclaimer is filed to overcome the Double Patenting rejection as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“analyzing youth sports program data collected from a plurality of different data sources on the Internet to identify a plurality of youth sport programs, the analyzing including classifying the collected youth sport program data to determine related youth sport program data, and verifying one or more respective youth sport programs using the related youth sport program data;
	producing a validated youth sport program profile for at least some verified youth sport programs, the validated youth sport program profile including a plurality of program specific parameters for the respective verified youth sport program, the program specific parameters including one or more of a name, a sport type, a location, or one or more contact data for the respective verified youth sport program; and
	publishing the one or more validated youth sport program profiles in a web-based application accessible over the Internet”, as recited in the independent claim 1;
	“analyzing youth sport program data collected from a plurality of different data sources on the Internet to identify a plurality of youth sport programs, the identification of each said youth sport program including determining a plurality of program specific parameters for the respective youth sport program, the program specific parameters including one or more of a name, a sport type, a location, or one or more contact data for the respective identified youth sport program;
	analyzing the collected data associated with the identified youth sport program to determine a value for each of a plurality of standardized parameters for the identified youth sport program;
	populating a youth sport program profile for each identified youth sport program with the plurality of program specific parameters for that said youth sport program and the respective value for each of the plurality of standardized parameters for that said youth sport program; and
	publishing the populated youth sport program profiles in a web-based application accessible over the Internet”, as recited in the independent claim 6; and
	“(a) analyzing youth sports program data collected from a plurality of different data sources on the Internet to identify a plurality of youth sport programs, the analyzing including classifying the collected youth sport program data to determine related youth sport program data;
	(b) analyzing the related youth sport program data to identify and validate one or more respective youth sport programs;
	(c) for each respective youth sports program validated, producing a validated youth sport program profile for that respective validated youth sport program, the validated youth sport program profile including a name, a sport type, a location, and a contact data for the validated youth sport program;
	(d) publishing each validated youth sport program profile in a web-based application accessible over the Internet;
	(e) periodically performing step (a) again to produce updated related youth sport program data; and
	(f) updating each validated youth sport program profile using the updated related youth sport program data, the updating including editing the respective validated youth sport program profile to reflect any change in the profile determined from the updated related youth sport program data”, as recited in the independent claim 14.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/2/2022